

115 HR 6471 IH: To amend the Rehabilitation Act of 1973 to clarify the use of subminimum wage with respect to certain contracts.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6471IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mrs. Hartzler introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Rehabilitation Act of 1973 to clarify the use of subminimum wage with respect to
			 certain contracts.
	
		1.Clarification of use of subminimum wage with respect to certain contracts
 (a)Exception to prohibitionSection 511(b)(2) of the Rehabilitation Act of 1973 (29 U.S.C. 794g(b)(2)) is amended— (1)by striking A local and inserting the following:
					
 (A)In generalExcept as provided in subparagraph (B), a local; and (2)by adding at the end following:
					
 (B)State of MissouriNotwithstanding subparagraph (A), a local educational agency or State educational agency described in subparagraph (A) that is in the State of Missouri may enter into a contract or other arrangement with an entity described in subsection (a) for the purpose of operating a program for an individual who is age 24 or younger under which work is compensated at a subminimum wage if the individual has received, and produces appropriate documentation indicating completion of, the services described in subsection (a)(2)(A) before beginning work..
 (b)Conforming amendmentSection 511(a) of such Act (29 U.S.C. 794g(a)) is amended by striking No entity and inserting Except as provided in subsection (b)(2), no entity. (c)Effective dateThe amendments made by this section shall apply to work beginning after the date of the enactment of this Act.
			